—Appeal by defendant from a judgment of the Supreme Court, Kings County (Vinik, J.), rendered July 28, 1983, convicting him of attempted burglary in the first degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
Defendant failed to raise his objections to the adequacy of his plea allocution in the court of first instance and, accordingly, the issues which he seeks to raise herein are not preserved for appellate review (see, People v Hoke, 62 NY2d 1022; People v Pellegrino, 60 NY2d 636). In any event, we find that the allocution established the requisite elements of attempted burglary in the first degree and that defendant knowingly and intelligently pleaded guilty thereto (see, People v Harris, 61 NY2d 9). Even in the absence of a factual recitation of the underlying circumstances of the crime, a plea of guilty will be sustained if "[tjhere is no suggestion in the record or dehors the record that the guilty plea was improvident or baseless” (People v Fooks, 21 NY2d 338, 350, cert denied sub nom. Robinson v New York, 393 US 1067). Therefore, we affirm. Mollen, P. J., Thompson, Brown and Lawrence, JJ., concur.